[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                       FILED
                                                                   U.S. COURT OF APPEALS
                              ________________________               ELEVENTH CIRCUIT
                                                                         MAY 12 2000
                                                                      THOMAS K. KAHN
                                     No. 97-2327                           CLERK
                              ________________________

                        D. C. Docket No. 95-00760-CIV-ORL-22

TALAT ENTERPRISES, INC.,
d.b.a Billy the Kid’s Buffet,

                                                                      Plaintiff-Appellant,

versus

AETNA CASUALTY AND SURETY COMPANY,
d.b.a. Aetna Life and Casualty,

                                                                     Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________
                                   (May 12, 2000)

Before COX and BLACK, and RONEY, Circuit Judges.

PER CURIAM:

         This is an appeal from a decision of the district court in Talat Enterprises, Inc.,

v. Aetna Cas. & Sur. Co., 952 F.Supp. 773 (M.D. Fla. 1996), which adequately sets
forth the facts and the issues. The case involved the proper amount of damages that

defendant Aetna Casualty and Surety Company, a fire insurance company, should pay

upon receiving notice of a bad-faith claim asserted under a Florida statute by plaintiff

Talat Enterprises, Inc. for a fire at its restaurant. In an unpublished opinion, we

certified the controlling issue of Florida law to the Florida Supreme Court. Talat

Enterprises, Inc. v. Aetna Cas. & Sur. Co., No. 97-2327 (11th Cir. June 23, 1998).

      Magistrate Judge James G. Glazebrook, sitting as the district court by consent

of the parties, had granted summary judgment to the defendant Aetna on the ground

that when it paid all of the amounts that were owed under the terms of the insurance

policy within 60 days of receiving a notice of a bad faith claim, it had corrected “the

circumstances giving rise to the” bad faith claim, so that no action lay for bad-faith

non-contractual damages. We certified the question as to whether, in addition to

contractual damages, an insurance company had to pay “bad faith” damages in order

to escape liability under the policy under § 624.155(2)(a)&(d), Fla. Stat.(1995)(as a

condition precedent to suit, claimant must give sixty days written notice of the good

faith violation to the insurer and the Department of Insurance. “No action shall lie if,

within 60 days after filing notice, the damages are paid or the circumstances giving

rise to the violation are corrected.”)

      We certified the following question to the Supreme Court of Florida:


                                           2
             If an insured suffered extra-contractual damages prior to
             giving its insurer written notice of a bad faith violation and
             the insurer paid all contractual damages, but none of the
             extra-contractual damages, within sixty days after the
             written notice was filed, has the insurer paid “the damages”
             or corrected “the circumstances giving rise to the
             violation,” as those terms are contemplated by Florida
             Statute § 624.155(2)(d), thereby precluding the insured’s
             first-party bad faith action to recover the extra-contractual
             damages.

      The Florida Supreme Court has now answered the certified question in the

affirmative, concluding that the “statutory cause of action for extra-contractual

damages simply never comes into existence until expiration of the sixty-day window

without the payment of the damages owed under the contract.” Talat Enterprises,

Inc., v. Aetna Cas. & Sur. Co., _ So. 2d _, 25 Fla. L. Weekly S172 (No. SC 93287)

(Fla. Mar. 2, 2000). The court stated that the only remedy for Talat was the Florida

statute and that there “is no remedy until notice is sent by the insured and the insurer

has the opportunity to ‘cure’ the violation. If the insurer pays the damages during the

cure period, then there is no remedy.”

      In an extensive opinion, the Court said: “We find United States Magistrate

Judge Glazebrook’s analysis of this issue to be correct.” Thus, the summary judgment

for Aetna, based on that analysis, is

      AFFIRMED.



                                           3
4